Execution Copy

Exhibit 10.1

 

mutual Separation and Consulting Agreement

______________________________________________________________________________

THIS AGREEMENT made as of the 17th day of February, 2017, is entered into
between:

MR. JEAN-FRANÇOIS HUC, residing and domiciled at 1000 Moncrieff Road, Mount
Royal, Province of Quebec, H3R 3A4

(hereinafter referred to as “Mr. Huc”)

and

BIOAMBER CANADA INC., a corporation duly incorporated under the Canada Business
Corporations Act, having its corporate office located at1250 Rene-Levesque West,
Suite 4310, Montreal, QC H3B 4W8, represented for the purposes hereof by Raymond
Land, Chairman of BIOAMBER INC., duly authorized as he so declares

(hereinafter referred to as the “Company”)

(hereinafter collectively referred to as the “Parties”)

 

WHEREAS the Company specializes in the development, production and sale of
biobased specialty chemicals, namely succinic acid, butanediol and
tetrahydrofuran (hereinafter referred to as the “Commercial Activities”);

WHEREAS Mr. Huc signed an Employment Agreement which is dated July 1, 2009
(hereinafter referred to as the “Employment Agreement”);

WHEREAS Mr. Huc is currently in the employment of the Company as its President
and CEO;

WHEREAS Mr. Huc acted with diligence and loyalty towards the Company in the
course of his employment;

WHEREAS the Parties mutually agreed that Mr. Huc would resign from his
employment with the Company and all officer and director positions held with the
Company, its parents, subsidiaries, and affiliates;

WHEREAS the Parties negotiated mutually agreeable terms in the scope of Mr.
Huc’s exit from the Company;

--------------------------------------------------------------------------------

2

WHEREAS Mr. Huc offered, during the aforesaid negotiations, to act as an
independent consultant in order to perform an adequate transition of his role
and functions;

WHEREAS under the circumstances, the Parties wish to set out hereinafter in
writing the terms and conditions of Mr. Huc’s voluntary departure from the
Company, including Mr. Huc’s continuing obligations towards the Company
following the cessation of his employment, without any admission of liability or
fault on the part of Mr. Huc or the Company (hereinafter referred to as the
“Agreement”);

THE PARTIES MUTUALLY AGREE AS FOLLOWS:

 

A.

EMPLOYMENT TERMINATION

 

1.

In consideration of the conclusion of the present Agreement, the Parties agree
that Mr. Huc’s employment with the Company will definitely end effective
February 17th, 2017 (hereinafter referred to as the “Termination Date”).

 

2.

Up to and including the Termination Date, Mr. Huc must actively report to work
and perform his duties in a positive, normal, regular, professional, faithful
and diligent manner.

 

3.

The Company will provide to Mr. Huc his regular base salary, less applicable
withholdings and deductions required by law, and fringe benefits up to the
Termination Date.

 

4.

Mr. Huc will continue to accrue vacation pay up to the Termination Date and the
Company will thereafter provide to Mr. Huc all accrued and outstanding pro-rated
vacation pay as reflected on the Company’s record, less applicable withholdings
and deductions required by law. This amount will be paid with the payroll
following the Termination Date.

 

5.

Except as stated under clause 11 below, any and all entitlements that Mr. Huc
may have under any Company stock option plan, grant agreement or award shall be
governed by the terms of the applicable plans and contracts assuming a
termination date on the Termination Date.

 

6.

Mr. Huc’s participation in the Company’s group insurance plan (except any
disability coverage) will remain in effect for a period of six (6) months
following the Termination Date, according to the current terms and conditions
applicable to it and subject to approval by the insurer.

 

7.

Mr. Huc hereby resigns all officer and director positions held with the Company,
its parents, subsidiaries, and affiliates, effective on the Termination Date,
excluding Mr. Huc’s seat on the board of directors of BioAmber Inc., which Mr.
Huc will retain until the 2019 annual meeting of stockholders and until his
successor is duly elected and qualified, subject to his earlier resignation or
removal. Mr. Huc undertakes to sign and execute, without delay, any and all
documents required in order to enforce this clause.

 

 

8.

The Parties will agree upon a communication plan addressed to the Company’s
employees, shareholders, partners and customers that will thereafter be
implemented by the Company.

 

--------------------------------------------------------------------------------

3

 

9.

Mr. Huc is required to return by the Termination Date all Company property in
his possession or control, including, without limitation, any files, data,
information or documents, on any support whatsoever, office keys, passwords,
and/or building security cards, unless otherwise indicated by the Company in
writing.

 

B. SEVERANCE PAYMENTS AND CONDITIONS

 

10.

In consideration of this Agreement, including the Consulting Services (as
defined below) and Mr. Huc’s past loyal services as an employee of the Company,
upon the execution of this Agreement:

 

a.

The Company will provide to Mr. Huc a retiring allowance amounting to six
hundred fifty-eight thousand and six hundred Canadian dollars ($658,600 CAD),
less applicable deductions required by law under retiring allowance provisions,
paid with the payroll following the Termination Date;

 

b.

The Company will provide to Mr. Huc a bonus payment for the year 2017
corresponding to 70% of his current base salary, namely four hundred sixty-one
thousand and twenty Canadian dollars ($461,020 CAD), less applicable
withholdings and deductions required by law, paid with the payroll following the
Termination Date.

(hereinafter referred to as the “Retiring Allowance”)

 

11.

Notwithstanding clause 5 above and notwithstanding the terms of any applicable
plans and contracts, Mr. Huc’s stock options, including restricted stock
options, already granted as of the Termination Date will vest immediately and
will remain exercisable for a period of five (5) years following the Termination
Date.

 

12.

Except as specifically provided under this Agreement, Mr. Huc will not be paid
any further salary, termination pay, fringe benefits, bonus, commission or any
other type of compensation.

 

13.

It is a condition to this Agreement that the Board of Directors of the Company
shall approve this Agreement.

 

B.

CONSULTING SERVICES

 

14.

Mr. Huc will provide non-exclusive consulting services to the Company on a five
(5) day per month basis, directly or through an entity controlled by him. These
Consulting Services include, without limitation, assisting the Company’s
designated representatives with the transition of Mr. Huc’s role and functions
and with the negotiation of ongoing potential transactions, and coaching his
successor (hereinafter referred to as the “Consulting Services”).

 

15.

The Consulting Services will be performed for a period of six (6) months
following the Termination Date, unless terminated earlier in accordance with
this Agreement (hereinafter

--------------------------------------------------------------------------------

4

 

referred to as the “Period of Services”). The Period of Services may be extended
in writing by the Parties.

 

16.

In return for the Consulting Services, the Company will pay to Mr. Huc (or to an
entity controlled by him, if applicable) a monthly consulting fee of twenty
thousand U.S. dollars (US$20,000), plus applicable taxes. This monthly
consulting fee will be paid within fifteen (15) days after the completion of
each month of Consulting Services, upon presentation of an invoice by Mr. Huc
which shall include the detail of the consultation time performed by Mr. Huc
during the previous month and his G.S.T./Q.S.T. registration numbers.

 

17.

In providing the Consulting Services as an independent contractor, pursuant to
the terms of this Agreement, Mr. Huc shall have full discretion as to the manner
of providing the Consulting Services, but shall render the Consulting Services
in accordance with the highest professional standards expected in the
circumstances, including with diligence and loyalty. During the Period of
Services, Mr. Huc shall be restricted from being involved, in any capacity
whatsoever, directly or indirectly, in any activity, for any organization or
person, involved in the Commercial Activities.

 

18.

If Mr. Huc fails or neglects to perform the Consulting Services in accordance
with this Agreement, the Company shall then be entitled to terminate the
Consulting Services immediately, without affecting the Company’s other rights
and recourses in relation with such failure or negligence, including without
limitation an action in damages.

 

19.

Mr. Huc shall be responsible for providing the equipment and tools that are
necessary to perform the Consulting Services. The Company will however assist
Mr. Huc with the setup of the required softwares on his personal computer.

 

20.

Mr. Huc may perform the Consulting Services at hours determined by him. He is
not required to report to the Company’s offices or to attend the Company’s
premises except when expressly requested by the Company to do so.

 

21.

Mr. Huc may not assign the Consulting Services to any other person.

 

22.

During the Period of Services, the Company is retaining Mr. Huc as an
independent contractor, and not as an agent, employee, director or partner of
the Company. As such, Mr. Huc is not an employee of the Company, and nothing in
this Agreement shall be construed so as to neither make him an employee of the
Company nor impose any liability on the Company as would arise from any
employer-employee relationship.

 

23.

This consulting relationship represents a new relationship between the Parties
and not a continuation of any previous relationship between the Parties.

 

24.

Mr. Huc will be responsible for submitting payments to the appropriate offices
for applicable statutory contributions, including Employment Insurance, Quebec
Pension Plan, Canada Pension Plan, Quebec Health Tax and Quebec Parental
Insurance Plan, and taxes, including provincial and federal income taxes and
G.S.T./Q.S.T.

--------------------------------------------------------------------------------

5

 

25.

Notwithstanding the foregoing, either the Company or Mr. Huc may terminate the
Consulting Services, at any time, for any reason, with at least thirty (30) days
prior written notice of such termination to the other party which shall not
extend passed the six (6) month period provided under clause 15 hereinabove. In
case of termination of the Consulting Services in accordance with the foregoing,
Mr. Huc will provide to the Company his final invoice for the Consulting
Services performed until the termination date of the Consulting Services. No
further consulting fees shall be paid by the Company thereafter.

 

26.

It is understood and agreed that any termination of the Consulting Services
hereunder, for any reason, shall not reduce or cancel the additional covenants
under section C below.

 

C.

ADDITIONAL COVENANTS

 

27.

It is a fundamental condition of this Agreement and for the Retiring Allowance
payments that Mr. Huc agrees and fully complies with the following additional
covenants.

 

28.

The Parties acknowledge the Company’s legitimate interest in protecting its
confidential information, clients and prospective clients.

 

29.

Mr. Huc agrees to remain bound indefinitely by the covenants of intellectual
property provided under article 7 of the Employment Agreement.

 

30.

Mr. Huc agrees to remain bound by the covenants of confidential information
provided under article 11.1 of the Employment Agreement.

 

31.

Mr. Huc undertakes indefinitely to not disparage the Company, or its parents,
subsidiaries, or affiliates, or act in any manner that would be harmful to their
image or reputation.  With respect to this clause 31, the Company will be
entitled to claim any damages from Mr. Huc.

 

32.

During the Period of Services and for a period of twelve (12) months thereafter,
Mr. Huc will not, without the prior written consent of the Company, directly or
indirectly, in any manner whatsoever, including, without limitation, either
individually or jointly with any other person and in any capacity whatsoever:

 

a.

solicit, intervene with, encourage or otherwise attempt to enjoin any employee,
representative or consultant of the Company or its parents, subsidiaries, or
affiliates, to leave their employment or cease to provide services to them. For
the purposes of this paragraph the expression “employee, representative or
consultant of the Company or its parents, subsidiaries, or affiliates” shall be
deemed to include anyone who was employed by the Company or its parents,
subsidiaries, or affiliates or with whom they were bound by a service contract
in the six (6) months preceding the Termination Date;

 

b.

be involved or interested in any of the Commercial Activities within the
territories in which the Company and its affiliates do business, namely the
countries of United States of America and Canada; or

--------------------------------------------------------------------------------

6

 

c.

be involved or interested, anywhere in the world, in any of the Commercial
Activities within or for the benefit of DSM, Roquette, Reverdia, Myriant,
Succinity, Genomatica, Mitsubishi Chemical Corporation, CJ CheilJedang
Corporation, GranBio and BASF.

It is understood and agreed that the covenants under this clause 32 shall
replace and supersede the covenants provided under article 11.2 of the
Employment Agreement.

 

33.

The Parties agree that the additional covenants listed above are separate and
distinct. If one or more of the restrictions is found to be unenforceable by a
court, the Parties agree that the remaining restrictions may survive and be
enforced.

 

34.

If Mr. Huc breaches any of the additional covenants under this section C (except
for a breach of clause 31), the Consulting Services will terminate immediately,
and Mr. Huc agrees to reimburse any and all Retiring Allowance payments already
received as a penalty for such breach, which penalty provision shall not affect
the Company’s other rights and recourses in relation with such breach, including
without limitation the injunctive relief.

 

 

D.

RELEASE AND DISCHARGE

 

35.

In consideration of the Agreement, subject to the fulfillment by the Company and
the Company Group of all their obligations pursuant to this Agreement and in
connection with Mr. Huc’s stock options and other convertible securities, Mr.
Huc forever fully releases and discharges the Company, and its parent companies,
subsidiaries, divisions, affiliates and associated companies, and each of their
respective shareholders, directors, officers, managers, agents, employees, and
representatives, regardless of the period during which they held these positions
(hereinafter collectively and/or individually designated as the “Company Group”)
in regard to any right, action, complaint, recourse, demand, damage or claim of
any nature whatsoever, known or unknown, and, including any right or claim
related to his employment or to the termination of his employment with the
Company which Mr. Huc has, had, or may in future have against the Company or the
Company Group.

 

36.

Mr. Huc further acknowledges that this Agreement also covers all sums of money
owing by way of compensatory indemnity or wages in lieu of notice of termination
of employment, severance pay, contractual or extra-contractual damages, salary,
bonus, commissions, incentive pay or plan, stock option or stock purchase plan,
allowances, vacation pay, holiday pay, pension plan or retirement plan
contributions, group insurance contributions or any other claim of any nature
whatsoever which is, was, or may in future be owing to Mr. Huc by the Company or
the Company Group by virtue of any law (including the Charter of human rights
and freedoms, the Civil Code of Québec, the Act Respecting Labour Standards, the
Act Respecting Industrial Accidents and Occupational Diseases and the Act
Respecting Occupational Health and Safety), contract (including the Employment
Agreement), policy, plan, regulation, decree, or practice whatsoever.

 

37.

In consideration of the Agreement, subject to the fulfillment by the Company and
the Company Group of all their obligations pursuant to this Agreement and in
connection with

--------------------------------------------------------------------------------

7

 

Mr. Huc’s stock options and other convertible securities, Mr. Huc forever fully
renounces to any right, action, complaint, demand, damage, claim or recourse of
any nature whatsoever, known or unknown, before any judicial or quasi-judicial
tribunal or government or statutory entity whatsoever that Mr. Huc has, had or
may in future have against the Company or the Company Group, which includes any
right or claim related to his employment or to the termination of his employment
with the Company.

 

38.

In consideration of the Agreement, subject to the fulfillment by Mr. Huc of all
his obligations pursuant to this Agreement, the Company, on its behalf and on
behalf of the Company Group, forever fully releases and discharges Mr. Huc in
regard to any right, action, complaint, recourse, demand, damage or claim of any
nature whatsoever, known or unknown, and, including any right or claim related
to his employment or to the termination of his employment with the Company or to
his involvement as a director and officer of any entity comprised within the
Company Group which the Company or the Company Group has, had, or may in future
have against Mr. Huc.  In consideration of the Agreement, subject to the
fulfillment by Mr. Huc of all his obligations pursuant to this Agreement, the
Company, on its behalf and on behalf of the Company Group, forever fully
renounces to any right, action, complaint, demand, damage, claim or recourse of
any nature whatsoever, known or unknown, before any judicial or quasi-judicial
tribunal or government or statutory entity whatsoever that the Company has, had
or may in future have against Mr. Huc, which includes any right or claim related
to Mr. Huc’s employment or to the termination of his employment with the Company
or to his involvement as a director and officer of any entity comprised within
the Company Group.

 

E.

MISCELLANEOUS

 

39.

The preamble forms an integral part of this Agreement.

 

40.

The Parties undertake to keep confidential at all time the content of this
Agreement as well as the negotiations leading to such Agreement, except if
otherwise required by law.

 

41.

The Agreement is the entire agreement between the Parties and supersedes any and
all oral and written agreements or discussions between the Parties.

 

42.

In the event that it is determined, in any legal proceeding, that any provision
of this Agreement is invalid or unenforceable, it will be deemed to be severed
from the remainder of this Agreement for the purpose only of the particular
proceeding.  This Agreement will, in every other respect, continue in full force
and effect.  The invalidity or unenforceability of any provision or part of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision or part of any provision hereof.

 

43.

The Parties acknowledge that the present Agreement constitutes a transaction
within the meaning of Articles 2631 and following of the Civil Code of Quebec,
and binds the heirs, liquidators, successors and assigns of the Parties. The
Parties understand and agree that the Agreement shall not be construed as an
admission of liability on the part of the Company, the Company Group or Mr. Huc.

--------------------------------------------------------------------------------

8

 

44.

The Parties acknowledge that they were given sufficient time to study and revise
the terms, conditions, nature and scope of the present Agreement and that they
were given sufficient time to seek independent legal advice.

 

45.

After having been satisfied that the present Agreement is fair and reasonable,
the Parties acknowledge having signed freely, voluntarily, without duress and
after just consideration, the present Agreement.

 

46.

The Parties herein requested that this document be drafted in English.  Les
Parties aux présentes ont requis que le présent document soit rédigé en anglais.

IN TESTIMONYWHEREOF the Parties hereinafter mentioned have signed:

 

 

 

 

_/s/ Jean-François Huc__________________

Mr. Jean-François Huc

 

Date: February 17, 2017________________

 

Place: _Montreal, Quebec_______________

 

 

BIOAMBER CANADA INC.

 

 

Per: __/s/ Raymond Land___________________

Mr. Raymond Land, Chairman, BioAmber Inc.

 

Date: February 17, 2017__________________

 

Place: Montreal, Quebec__________________

 

The undersigned, BioAmber Inc., a Delaware corporation, represented for the
purposes hereof by Mr. Raymond Land, Chairman of the Board, duly authorized as
he so declares, hereby acknowledges having taken cognizance of this Agreement
and agrees to be bound, on its behalf and on behalf of its subsidiaries, by the
terms and conditions provided at Section 38 of this Agreement as if it were a
party to this Agreement.

 

 

BIOAMBER INC.

 

Per:

/s/ Raymond Land___________________

Raymond Land, Chairman of the Board

 

 